The rescript states as follows : "Bill in equity to declare a resulting trust in favor of the plaintiff of certain real estate described in her bill. The presiding Justice who tried the cause below entered a decree that the bill be dismissed for want of equity in the plaintiff, from which decree an appeal was taken to this court. To establish a resulting trust the proof should be full, clear and convincing. After a careful examination and consideration of the evidence, in this case it is the opinion of the court that it is not sufficient to establish a resulting trust in the plaintiff’s favor.” Bill dismissed.